Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Response to Amendments
2.	Applicant’s amendments filed 01/19/2022 regarding the claims are accepted and entered. In this amendment, claims 1-20 have been amended. In response, the 112 rejection is withdrawn and the 101 rejection is maintained.  
Response to Arguments
3.	Applicant’s arguments filed 01/19/2022 regarding the 101 rejection have been fully considered but they are not persuasive for the reason below:  
a.	 Applicant argues in pages. 13-15 that “A claim that does not recite subject matter within these specific, enumerated groups is directed to eligible subject matter:
If the claim does not recite ... subject matter within the enumerated groupings of abstract ideas in Section I ••• then the claim is eligible at Prong One of revised Step 2A, …..
 

The Examiner respectfully disagrees. As stated in the previous Office action, the claims recite abstract idea of determining…, in response to determining…., and determining….” Falls into the Mathematic relationships/calculations Group, e.g. using algorithms of neural network. Thus, step 2A, prong I is yes. The additional limitations in the claims “wherein the first prediction classifier uses a first trained neural network; …. Wherein the second set of features is different than the first set of features, and includes a number of times the zone was previously subject to the abnormal air pollution; … wherein the second prediction classifier uses a second trained neural network” that are insignificant extra-solution and do not reflect a practical application because the claims uses the neural network “algorithms” to predict abnormal air pollution zone), see specification, [0073], [0079].  Thus, step 2B is no. Under step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception as addressed above. Thus the claims are not patent eligible.
In addition, claims 1, 9, and 17 are not similarly to Thales Visionx, Rapid Litigation Management, Versata, Intellectual Ventures I LLC, or Mortgage Grader.  Thales patent discloses a specific way of collecting data by using different inertial sensors. Rapid Litigation Management discloses an additional steps of pooling hepatocycles from multiple donors and because the claimed process involved both multiple freeze-thaw cycles and pooling cells from various donors. Regarding Versata that the U.S. Court of Appeals for the Federal Circuit, agreed with the U.S. Patent and Trademark Office that the Versata patent was too basic to deserve legal protection, Intellectual Ventures I LLC that Federal Circuit decision concerning the patent eligibility of a computer-software claimed invention, and regarding Mortgage Grader that the case involves patent claims directed to systems and methods for assisting borrowers to obtain loans. Unlike the above case law examples, the current claims use the neural network “algorithms” to predict abnormal air pollution zone. The claims recite abstract idea and no any additional elements to amount significantly more than the abstract idea, Thus, the claims are not eligible subject matter.

 Further in page 15-16, Applicant argues that the claims are directed to equally patentable subject matter as the claims in the example outlined above. Thus, like the MPEP example, the amended claims should be considered patent eligible as they do not recite an abstract idea.

 The Examiner respectfully disagrees. The Example 39 that is a method for Training a Neural network for facial detection, where the facial detection is a computer technology for identifying human faces in digital images (e.g. create a first training set and train neural network, then create a second set using the first trained set and then train neural network). Unlike example 39, the current claims use “neural network” to perform abstract idea (e.g. uses the neural network “algorithms” to predict abnormal zone), see specification, [0073], [0079]. Thus, the current claims are not comparing to the MPEP example 39.
Furthermore in pages 17-18, Applicant argues that Under the second prong of Step 2A, the amended claims explicitly state the use of trained neural networks. This is integration of a judicial exception with a particular machine, like Mackay Radio. Here, the claims are directed to utilizing a particular machine (a computing system executing trained neural networks) to predict air pollution emission, and more specifically, to the use of trained neural networks to predict whether a zone, in a future first and second time period, will be subject to abnormal air pollution emission.

The Examiner respectfully disagrees. Unlike Mackay Radio that the claims direct to utilizing a particular machine, the current claims use “neural network” to perform abstract idea (e.g. uses the neural network “algorithms” to predict abnormal zone), see specification, [0073], [0079].  Thus, the current claims are not comparing to Mackay Radio claims. 
b.	 Applicant’s arguments in regards to claim amendments are fully considered, specifically, although a new ground of rejection is necessitated by applicant’s amendments, the rejection is maintained that prior art Zheng discloses these new features as demonstrated more fully below. 
In addition to Applicant argues in page 20 that Zheng fails to teach using a first set of features to determine "whether the zone is subject to abnormal air pollution emission in a 

The Examiner respectfully disagrees. Zheng discloses in figure 4, “pollutant concentration PM2.5 “ in an area 402  considered as “a first set of features” at a period “past 1-hour period” considered “the future first time period/ first time period”, and “pollutant concentration PM10 “ in an area 402  considered as “a second set of features”, at a period “past 1-hour period” considered “a future second time period”), see [0072]. It is apparent “pollutant concentration PM2.5 “a first set of features” is different to “PM10 ” “a second set of features”. 
	Claim Rejections - 35 USC § 101 
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. 
	Specifically, representative Claim 1 recites: obtaining a first set of features characterizing air condition in a zone; determining, based on the first set of features and using a first prediction classifier, whether the zone is subject to abnormal air pollution emission in a future first time period, wherein the first prediction classifier uses a first trained neural network; in response to determining that the zone is subject to the abnormal air pollution emission in the future first time period, obtaining a second set of features characterizing air condition in the zone, wherein the second set of features is different than the first set of features, and includes a number of times the zone was previously subject to the abnormal air pollution; and determining, based on the second set of features and using a second prediction classifier, a future second time period in which the zone is subject to the abnormal air pollution emission, the second time period being included in the future first time period, wherein the second prediction classifier uses a second trained neural network.

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (method, machine).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the “bold font” above falls into the Mathematical relationships/calculations such as, determining… using neural network (algorithms).  Thus, the step 2A – prong I is Yes.  
Similar limitations comprise the abstract idea of Claims 9 and 17.
	
Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.

Furthermore, the preambles of claims 1 and 9 recite for abnormal air pollution emission prediction and claim 17 recites a computer program product being tangibly stored on a non-transient machine-readable medium, where the additional element in the preamble is not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use. 
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed above. Thus, the claims are not patent eligible.
Dependent claims 2-8, 10-16, and 18-20 provide additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claim. 
Thus, the dependent claims are also ineligible.                                      
Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The recitation in claims 1, 9, and 17, “wherein the first prediction classifier uses a first trained neural network; …. wherein the second prediction classifier uses a second trained neural network” lack explicitly antecedent basis. There is no “trained neural network” recited prior for a first or second time. 	 
	Dependent claims are rejected for the same reason as its respective parent claim.
	AIA  Statement - 35 USC § 102 & 103  
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 

10.	Claims 1, 4-5, 7, 9, 12-13, 15, 17, and 20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated over Zheng et al, hereafter Zheng (US 2016/0125307 – of record).
As per Claims 1, 9, and 17, Zheng teaches a method, device, and program product for abnormal air pollution emission prediction, comprising: 
obtaining a first set of features characterizing air condition in a zone ([0006], Fig 5 step 502, [0081], e.g. as shown in Fig 4, “pollutant concentration PM2.5 “ in an area 402  considered as “a first set of features”, see [0072], another example, by using the code in [0057], obtain a first feature Fm of 
    PNG
    media_image1.png
    48
    307
    media_image1.png
    Greyscale
); 
determining, based on the first set of features and using a first prediction classifier ( [0024]-[0025], e.g. Fig 1, classifier 106 and predicted AQI 124, see also from the code in [0057], e.g. by using the code in [0057], obtain a first feature Fm and classifies it when count i=0 “first time” and pick grid “zone” ), whether the zone is subject to abnormal air pollution emission in a future first time period ( when AQI for an area is very bad if in the past hour was very bad, e.g. the AQI 302 of an area at time t1 304 may closely resemble the AQI 306 of the area at time t2, see [0056], e.g. Fig 4 shows area 406 corresponds pollutant concentration PM2.5  “past 1-hour period” considered “the future first time period/ first time period”, [0072] ); wherein the first prediction classifier uses a first trained neural network (the spatial classifier is a neural network, [0048], [0050], [0018]);
in response to determining that the zone is subject to abnormal air pollution emission in the first time period, obtaining a second set of features characterizing air condition in the zone (Fig 4 shows “PM10 ” considered “a second set of features” corresponds to the area 406 , see [0072] ); wherein the second set of features is different than the first set of features, and includes a number of times the zone was previously subject to the abnormal air pollution (the “pollutant concentration PM2.5 “a first set of features” is different to “PM10 ” “a second set of features”, numerical “1”, “2”, and “3” represent time period passed, and areas 402, 406, and 408 represent pollutant areas, see [0072]); 
determining, based on the second set of features and using a second prediction classifier ( [0024]-[0025], e.g. by applying the code in  [0057], obtain a second feature Ft  and classifies when count i=1 “second time period” classifies a second feature and pick grid “zone”), a future second time period in which the zone is subject to abnormal air pollution emission (Fig 4, area 406 corresponds to pollutant PM10 , [0072], “a past 1-hour period” considered “a future second time period”), the second time period being included in the first time period ( abnormal air pollution PM2.5  or PM2.5  on the passage of 2-hour period, which includes the first time period see Fig 4, [0072], e.g. the AQI 302 of an area at time t1 304 may closely resemble the AQI 306 of the area at t2, see Fig 3 ); wherein the second prediction classifier uses a second trained neural network (the spatial classifier is a neural network, [0048], [0050], [0018]).
As per Claims 4, 12, and 20, Zheng teaches a method, device, and program product of claims 1, 9, and 17, further comprising, prior to obtaining the first set of features:
obtaining a third set of features characterizing air condition in a zone candidate (NO2 “a third set of features” corresponds to the area 404 in Fig 4, [0072] ), the third set of features being different from the first and second sets of features ( NO2 pollutant concentration is different from PM2.5 and PM10);
determining, based on the third set of features, whether the zone candidate includes a potential pollution source (the AQI may be inferred for the pollutant NO2  in the same area, [0020], [0024], [0031] ); 
determining, based on the third set of features, whether the zone candidate includes a potential pollution source ( [0061], [0065], [0068]-[0071] ); 
in response to determining that the zone candidate including the potential pollution source, determining the zone candidate to be the zone (e.g. the second AQI (which is PM10 ) may be inferred for the pollutant NO2  in the same area, [0020] ); and28P201810364US1P2018010364US01 
obtaining the first set of features for the zone (obtain AQI label for the pollutant, see [0031], e.g. the iteration (coding in [0057]) may add labeled dataset for G1, [0058], [0085] ).  
As per Claims 5 and 13, Zheng teaches the method and device of claims 4 and 12, wherein obtaining the third set of features comprises obtaining at least one of: 
an area ratio occupied by a non-pollution source in the zone candidate ( NO2 “the third set of features” corresponds to area 404, see Fig 4, [0072], NO2 considered as “a non-population source”, e.g. do not have air quality monitor stations, [0023]. It is noted that NO2 forms from emissions from cars, trucks and buses, power plants, and off-road equipment), a type of the potential pollution source (thus, NO2 can be a type of potential pollution source); a size of the potential pollution source; a density of the potential pollution source; a predetermined air pollutant emission scale of the potential pollution source; or time since the zone candidate was last determined to be subject to abnormal air pollution emission.  
As per Claims 7 and 15, Zheng teaches the method and device of claims of claims 1 and 9, wherein obtaining the second set of features comprises obtaining at least one of: a number of times the zone being previously determined to be subject to abnormal air pollution emission in the second time period (when AQI for an area is very bad if in the past hour was very bad, e.g. the AQI 302 of an area at time t1 304 may closely resemble the AQI 306 of the area at time t2, see [0056] );29P201810364US1P2018010364US01 historical air pollutant concentration in the zone in the second time period; or historical air pollutant concentration surrounding the zone in the second time period.  
Claim Rejections - 35 USC § 103
11. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


12.	Claims 2-3, 10-11, and 18-19 are rejected under AIA  35 U.S.C. 103 as being obvious over Zheng. 
As per Claims 2, 10, and 18, Zheng teaches a method, device, and program product of claims 1, 9, and 17, wherein obtaining the first set of features comprises
obtaining at least one of historical cumulative concentration information characterizing air pollutant concentration accumulated in the zone in a past third time period (e.g. in Fig 4, PM10  pollutant concentration corresponds to the area 402, past 1-hour period considered “a third time”, [0072] ); 
historical wind speed in the zone in the past third time period (high wind speed may disperse PM10  pollutant concentration, [0037], air pollutants may be dispersed in the area, [0035] );  
historical wind direction in the zone in the past third time period (PM10 pollutant concentration in a grid may become dense, [0044], e.g. high wind speed disperses the concentration of PM10  “wind direction”, [0037], or when travel speed of vehicles “wind direction”, [0040] );  
historical temperature in the zone in the past third time period (when the concentration of PM10  in a grid “zone” may become “dense” or Mo high concentration with high humidity, considered “temperature”, [0037].  It is noted Density changes with temperature because volume changes with temperature); 
a number of times the zone being previously determined to be subject to abnormal air pollution emission in a past fourth time period (predetermined time period, e.g. 3 months, see [0074], [0095], so past 3 months considered “past fourth time period”); 27P201810364US1P2018010364US01 whether the zone was determined to be subject to abnormal air pollution emission in a past fifth time period; and time since the zone was last determined to be subject to abnormal air pollution emission (Thus, based on past every hours, past 
As per Claims 3, 11, and 19, Zheng teaches a method, device, and program product of claims 2, 10, and 18, wherein obtaining the historical cumulative concentration information comprises: 
dividing the past third time period into a plurality of time intervals (see [0041]-[0042] ); 
for each of the plurality of time intervals, determining a concentration difference between air pollutant concentration in the zone in the time interval and air pollutant concentration surrounding the zone in the time interval (Fig 4 shows pollutant concentration appears at time interval by hour of each area, [0038]-[0042], [0064] ); 
determining a weight for the concentration difference based on a time distance between a predetermined time point in the time interval ( [0038]-[0039] ) and the most recent time point in the past third time period (center point considered “past the third time period”, [0048] ), the weight decreasing as the time distance increasing ( e.g. AQI increases when increasing population, see [0032], [0075]. It is obvious to say in other words, when weight increases as time distance decreasing); and

13.	Claims 6, 8, 14, and 16 are rejected under AIA  35 U.S.C. 103 as being obvious over Zheng in view of Liu et al, hereafter Liu (US 2018/0082199 – of record).
As per Claims 6 and 14, Zheng teaches the method and device of claims 1 and 9, wherein determining whether the zone is subject to the abnormal air pollution emission in the future first time period comprises:
determining, based on the first set of features and using the first prediction classifier, first likelihood that the zone is subject to the abnormal air pollution emission in the future first time period (e.g. a second AQI (e.g. PM10 ) may be inferred for the pollutant NO2 in the same area, [0020], [0024]. It is noted that NO2 forms from emissions from cars, trucks and buses, power plants, and off-road equipment), e.g. high wind may disperse the concentration of PM10, [0037]);
comparing the first likelihood with a first predetermined threshold ( predetermined categories of POIs and compare the POI data of two consecutive quarters, see [0035]-[0037] ). Zheng does not explicitly teach in response to determining that the first likelihood exceeding the first predetermined threshold, determining that the zone is subject to abnormal air pollution emission in the first time period.  
Liu teaches in response to determining that the first likelihood exceeding the first predetermined threshold, determining that the zone is subject to abnormal air pollution emission in the first time period (Fig 5, [0061]-[0063]. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention 
start times of target pollution processes with matched features in the plurality of pollution process sets within a time window (Liu, [0059]). 
As per Claims 8 and 16, Zheng teaches the method and device of claims of claims 1 and 9, wherein determining the second time period comprises: 
determining, based on the second set of features and using the second prediction classifier, second likelihood that the zone is subject to the abnormal air pollution emission in a second time period candidate (e.g. a second AQI (e.g. PM10 ) may be inferred for the pollutant, e.g.SO2 in the same area, [0020], [0024], high wind may disperse the concentration of PM10, [0037] ). It is noted that SO2   sulfur dioxide released into the environment comes from electric utilities, especially those that burn coal. Some other sources of sulfur dioxide include petroleum refineries, cement manufacturing, paper pulp manufacturing, and metal smelting and processing facilities; 
Zheng does not explicitly teach comparing the second likelihood with a second predetermined threshold; and in response to determining that the second likelihood exceeding the second predetermined threshold, determining that the second time period candidate to be the second time period.   
Liu teaches comparing the second likelihood with a second predetermined threshold and in response to determining that the second likelihood exceeding the second predetermined threshold, determining that the second time period candidate to be the second time period (see [0040], [0048]). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to 
start times of target pollution processes with matched features in the plurality of pollution process sets within a time window (Liu, [0059]).
Conclusion
14.	Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863